DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II, claims 3 and 9, in the reply filed on November 1, 2021 is acknowledged.  Claims 1 and 14 link inventions I-V.
The traversal is on the ground(s) the Examiner has not shown that a serious burden would result if all of the claims are examined together, and that the restriction requirement does not provide sufficient basis to indicate that examination of more than one of the “groups” or “species” would overly burden the Examiner. 
This is not found persuasive because while the search of Groups I-V may overlap with respect to the subject matter of the linking claims, their searches are not coextensive, since the subject matter of the claims corresponding to each group must be separately searched. This is also not found persuasive because, as indicated in the paragraph spanning pages 3-4 of the restriction requirement mailed April 30, 2021, “there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions require a different field of search, for example, searching different electronic resources, and employing different search queries; (b) the prior art applicable to one invention would not likely be applicable to another invention; (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4-8, 10-13 and 15 are withdrawn.

The Examiner also confirms that when a linking claim is found to be allowable, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claims to be rejoined and fully examined, and that currently, claims 1 and 14 are linking claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 3, 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Christou et al. U.S. Patent No. 6,846,970, issued Jan. 25, 2005.
Claim 1 is drawn to a plant cell comprising a mutation introduced by a Zinc Finger Nuclease (ZFN) that binds to an endogenous target site in a chosen host chromosomal target locus of the plant cell; wherein the mutation comprises exogenous donor DNA inserted into the host chromosomal target locus of the plant cell.
Claim 3 is drawn to the plant cell of claim 1, wherein the exogenous donor DNA provides a gene sequence that encodes a product to be produced in the plant cell.

Claim 14 is drawn to a plant cell or whole plant regenerated from the plant cell of claim 1.
Christou et al. teach a plant cell comprising a mutation, wherein the mutation comprises exogenous donor DNA inserted into a chromosomal locus of the plant cell, wherein the exogenous donor DNA provides a gene sequence that encodes a product (gusA, hpt or bar) to be produced in the plant cell, wherein the exogenous donor DNA comprises a constitutively active promoter (CaMV35S) upstream of the gene sequence that encodes the product to be produced in the plant cell (Example 1 columns 10-15), Christou et al. also teach a whole plant regenerated from the plant cell (column 12 first paragraph). While the mutations comprised by the plant cells of Christou et al. were not introduced by a Zinc Finger Nuclease (ZFN) that binds to a target site in a chosen host chromosomal target locus, Christou et al. need not teach this claim limitation in order to anticipate the claimed invention, because the patentability of the claimed plant cell does not depend on its method of production, and because the plant cells comprising a mutation of Christou et al. are indistinguishable in structure from a plant cell comprising a mutation introduced by a Zinc Finger Nuclease (ZFN) that binds to a target site in a chosen host chromosomal target locus wherein the mutation comprises exogenous donor DNA inserted into locus. Since the claimed plant cell has the same structure as the plant cells taught by Christou et al., the claimed plant cell is anticipated by the plant cells of Christou et al. even though the prior art products were made by a different process. See MPEP 2113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim(s) 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 9-11 of U.S. Patent No. 9145565. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is drawn to a plant cell comprising a mutation introduced by a Zinc Finger Nuclease (ZFN) that binds to an endogenous target site in a chosen host chromosomal target locus of the plant cell; wherein the mutation comprises exogenous donor DNA inserted into the host chromosomal target locus of the plant cell.
Claim 3 of the instant application is drawn to the plant cell of claim 1, wherein the exogenous donor DNA provides a gene sequence that encodes a product to be produced in the plant cell.
Claim 1 of U.S. Patent No. 9145565 is drawn to a method of targeted genetic recombination in host cell comprising: introducing into a host cell a nucleic acid molecule encoding a Zinc Finger Nuclease (ZFN) targeted to a chosen host chromosomal target locus; inducing expression of the ZFN within the host cell; and identifying a host cell in which the chosen host chromosomal target locus exhibits a mutation.
Claim 5 of U.S. Patent No. 9145565 is drawn to the method of claim 1, further comprising introducing donor DNA into the host cell.
Claim 6 of U.S. Patent No. 9145565 is drawn to the method of claim 5, wherein the donor DNA provides a gene sequence that encodes a product to be produced in the host cell.

Claim 8 of U.S. Patent No. 9145565 is drawn to the method of claim 1, wherein the method further comprises: selecting a zinc finger DNA binding domain capable of preferentially binding to a specific host target locus to be mutated; selecting a nucleic acid encoding a non-specific DNA cleavage domain capable of cleaving double-stranded DNA when operatively linked to said binding domain and introduced into the host cell; selecting an inducible control element capable of inducing expression in the host cell; operatively linking the selected nucleic acid encoding the zinc finger the DNA binding domain and the selected nucleic acid encoding the cleavage domain and the inducible control element to produce a DNA construct; introducing said DNA construct into a target host cell; and identifying at least one host cell exhibiting recombination at the target locus in the host DNA.
Claim 9 of U.S. Patent No. 9145565 is drawn to the method of claim 8, further comprising introducing donor DNA into the host cell.
Claim 10 of U.S. Patent No. 9145565 is drawn to the method of claim 9, wherein the donor DNA provides a gene sequence that encodes a product to be produced in the host cell.
Claim 11 of U.S. Patent No. 9145565 is drawn to the method of claim 10, wherein the donor DNA provides a gene sequence that encodes a product selected from the group consisting of pharmaceuticals, hormones, proteins, nutriceuticals or chemicals.
The claims at issue are not patentably distinct from each other because practicing the methods of claims 5-7 and 9-11 of U.S. Patent No. 9145565 would result in the production of the 

Claim(s) 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 14-16 of U.S. Patent No. 8106255. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is drawn to a plant cell comprising a mutation introduced by a Zinc Finger Nuclease (ZFN) that binds to an endogenous target site in a chosen host chromosomal target locus of the plant cell; wherein the mutation comprises exogenous donor DNA inserted into the host chromosomal target locus of the plant cell.
Claim 3 of the instant application is drawn to the plant cell of claim 1, wherein the exogenous donor DNA provides a gene sequence that encodes a product to be produced in the plant cell.
Claim 1 of U.S. Patent No. 8106255 is drawn to a method of targeted genetic recombination in host plant cell comprising: introducing into a host plant cell a nucleic acid molecule encoding a Zinc Finger Nuclease (ZFN) targeted to a chosen host chromosomal target locus; inducing expression of the ZFN within the host cell; and identifying a host cell in which the chosen host chromosomal target locus exhibits a mutation.
Claim 5 of U.S. Patent No. 8106255 is drawn to the method of claim 1 further comprising introducing donor DNA into the host cell.
Claim 6 of U.S. Patent No. 8106255 is drawn to the method of claim 5 wherein the donor DNA provides a gene sequence that encodes a product to be produced in the host cell.

Claim 13 of U.S. Patent No. 8106255 is drawn to a method of targeted genetic recombination in a plant host cell comprising selecting a zinc finger DNA binding domain capable of preferentially binding to a specific host target locus to be mutated; selecting a nucleic acid encoding a non-specific DNA cleavage domain capable of cleaving double-stranded DNA when operatively linked to said binding domain and introduced into the plant host cell; selecting an inducible control element capable of inducing expression in the host cell; operatively linking the selected nucleic acid encoding the zinc finger the DNA binding domain and the selected nucleic acid encoding the cleavage domain and the inducible control element to produce a DNA construct; introducing said DNA construct into a target host cell; and identifying at least one host cell exhibiting recombination at the target locus in the host DNA.
Claim 14 of U.S. Patent No. 8106255 is drawn to the method of claim 13 further comprising introducing donor DNA into the host cell.
Claim 15 of U.S. Patent No. 8106255 is drawn to the method of claim 14 wherein the donor DNA provides a gene sequence that encodes a product to be produced in the host cell.
Claim 16 of U.S. Patent No. 8106255 is drawn to the method of claim 15 wherein the donor DNA provides a gene sequence that encodes a product selected from the group consisting of pharmaceuticals, hormones, proteins, nutriceuticals or chemicals. 
The claims at issue are not patentably distinct from each other because practicing the methods of claims 5-7 and 9-11 of U.S. Patent No. 8106255 would result in the production of the plant cells of claims 1 and 3 of the instant application.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662